                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                               Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC,                                  Case No. 17-12560 (BLS)
       1
et al.,
                                                                     (Jointly Administered)
                              Remaining Debtors.
MICHAEL GOLDBERG, as Liquidating Trustee of
the Woodbridge Liquidation Trust, successor in                       Adversary Proceeding
interest to the estate of Woodbridge Group of                        Case Nos. (See attached Exhibit A)
Companies, LLC, et al.,

                                 Plaintiff,

v.

[SEE ATTACHED EXHIBIT A],

                                    Defendants.

               CERTIFICATION OF COUNSEL REGARDING REQUEST FOR
                          APPOINTMENT OF MEDIATOR

                  The undersigned hereby certifies the following:

                  1.         Michael Goldberg, as Liquidating Trustee of the Woodbridge Liquidation

Trust, successor in interest to the estate of Woodbridge Group of Companies, LLC, et al., (the

“Plaintiff”) filed complaints (the “Complaints”) with the United States Bankruptcy Court for the

District of Delaware (the “Court”) against the defendants listed on Exhibit A hereto (the

“Defendants,” and together with the Plaintiff, the “Parties”).

                  2.         The Defendants in the adversary proceedings listed on Exhibit A (the

“Adversary Proceedings”) filed answers and/or other responsive pleadings to the Complaints and

a proposed form of scheduling order (the “Scheduling Order”) was entered by the Court.

1 The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The
Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California 91423.



DOCS_DE:231906.2 94811/003
                 3.          Pursuant to the Scheduling Order, the Adversary Proceedings were

assigned to mediation and the Defendants were to provide Plaintiff with a list of three (3)

proposed mediators. Scheduling Order, ¶3. If the Parties cannot agree on a mediator, the

Plaintiff shall file a statement alerting the Court of such inability and request that the Court select

and appoint a mediator for the Adversary Proceedings. Id. at ¶4.

                 4.          The Defendants failed to respond to multiple requests for a list of

proposed mediators.

                 5.          Accordingly, the Plaintiff requests that the Court select and appoint a

mediator for each of the Adversary Proceedings from the following list of mediators that agreed

to serve if appointed by the Court: (i) Judith Fitzgerald; (ii) Leslie Berkoff; (iii) Lucian Murley;

and (iv) Derek Abbott.

                 6.          The Plaintiff hereby requests selection of a mediator for each of the

Adversary Proceedings at the Court’s convenience.

Dated:     December 5, 2020                 PACHULSKI STANG ZIEHL & JONES LLP
           Wilmington, Delaware
                                            /s/ Colin R. Robinson
                                            Bradford J. Sandler (DE Bar No. 4142)
                                            Andrew W. Caine (CA Bar No. 110345)
                                            Colin R. Robinson (DE Bar No. 5524)
                                            919 North Market Street, 17th Floor
                                            P.O. Box 8705
                                            Wilmington, DE 19899 (Courier 19801)
                                            Telephone: 302-652-4100
                                            Fax: 302-652-4400
                                            Email: bsandler@pszjlaw.com
                                                    acaine@pszjlaw.com
                                                    crobinson@pszjlaw.com

                                            Counsel to the Plaintiff




DOCS_DE:231906.2 94811/003                           2
                                       EXHIBIT A

Defendant(s)                                                 Adv. Proc. Case No.

Stefan Kolosenko                                                  19-50301
Eric Little                                                       19-50944
Frontier Advisors Group LLC, David Nichols                        19-50945
Legacy Financial Network and Retirement Services, Inc. and        19-51016
Jeffrey Nimmow
Robert Biscardi Jr.                                               19-51048
Arash Tashvighi                                                   19-51049
Structured Strategies, LLC, Alan K. Hoffman                       19-51067




DOCS_DE:231906.2 94811/003
